Citation Nr: 0022422	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-17 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
generalized anxiety disorder, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability evaluation for 
duodenal ulcer, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran's verified periods of active 
service are from October 1943 to March 1946, and from 
February 1951 to October 1952. 

Additionally, during the June 2000 appeal hearing before the 
undersigned member of the Board, the veteran requested 
consideration of a claim for service connection for 
hypertension secondary to the service-connected anxiety.  
However, as the only issues currently before the Board are 
those set forth on the title page of this decision, this 
matter is referred to the RO for appropriate action.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for increased disability ratings are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  However, the Board finds that 
further development is necessary prior to final adjudication 
of these claims

In this case, during the June 2000 Board hearing at the RO 
before the undersigned member of the Board, the veteran 
testified that he received treatment for his disabilities at 
the Oklahoma City VA Medical Center (VAMC) about three months 
prior to the hearing, as well as that he was scheduled for an 
additional evaluation in August 2000.  From a review of the 
record, however, the Board observes that the treatment 
records mentioned by the veteran, at least the records dating 
back to March 2000, have not been obtained and incorporated 
into the claims file.  In this respect, the law is clear 
that, where there are possible records in construction or 
actual possession of the VA, such records should be obtained 
prior to final appellate review.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  As such records may impact the 
veteran's claims in this case, the RO should obtain the 
veteran's treatment records from the Oklahoma City VAMC from 
January 1998 to the present. 

In addition, the Board notes that additional evidence may 
exist which has not been presented or secured.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  
Specifically, during the June 2000 hearing, the veteran also 
testified he has been treated for his service connected 
disabilities by Dr. Butcher, as well as that he is received 
benefits from the Social Security Administration (SSA).  
However, the claims file is devoid of these records.  As 
such, the RO should attempt to obtain the veteran's treatment 
records from Dr. Butcher and his SSA records, if any, and 
incorporate them into the veteran's claims file.

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The RO should obtain the veteran's 
treatment records from the Oklahoma City 
VA Medical Center for January 1998 to 
the present.  If the search for these 
records has negative results, the claims 
file must be properly documented with 
information obtained from this VA 
facility indicating that these records 
were not available.

2.  The RO should ask the veteran to 
complete VA Form 21-4142 (Authorization 
for the Release of Information) 
regarding Dr. Butcher's records.  Once 
the necessary authorization is received 
from the veteran, the RO should contact 
Dr. Butcher, and request that he submit 
copies of all records of his treatment 
of the veteran, including but not 
limited to any records of treatment for 
anxiety and/or duodenal ulcers.  All 
records subsequently received should be 
made a permanent part of the appellate 
record.  Conversely, if Dr. Butcher's 
response is negative, documentation to 
that effect should be placed in the 
veteran's claims folder.

3.  The RO should obtain from the Social 
Security Administration (SSA) any 
records pertinent to the veteran's claim 
for benefits, as well as the medical 
records and any other evidence relied 
upon concerning that claim.  If the 
SSA's response is negative, 
documentation to that effect should be 
placed in the veteran's claims folder.

4.  The RO should review the above 
requested development to determine if it 
is in compliance with this REMAND.  If 
deficient in any manner, immediate 
corrective action shall be taken.

5.  The RO should readjudicate the issues 
of increased disability evaluations for 
generalized anxiety disorder and duodenal 
ulcer, both currently evaluated as 10 
percent disabling.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 3 -


